Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 24 February 1812
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy. Feb’ry 24 1812

I beleive I have written you only one Letter since the commencment of the present Year, and I have received only one from you, dated last June, now Eight months.
if you do not write more frequently to your Friends in washington, which I hope you do: have we not all reason to complain of you? Little miss Louisa, allowd by all to be a very fine child, has no right to exclude her unknown Friends from a share of her Mammas attention—
My Letters to you for three months have been of So melancholy a cast, that I know they must have overwhelmd you with greif. fain would I have been Spared the painfull office.
I have the pleasure to inclose to you, Letters from Mrs Buchana, and from Adelaid, which I hope will afford you both comfort, and consolation, as I am assured from under their own hands, that they are now in the enjoyment, of health and tranquility—I presume, that they will communicate to you the proposed alliance of mr Hellen with Adelaid. how you will feel affected with this event I know not. I have considerd it, and weighed it, and cannot but approve it. altho to my own feelings I could never reconcile a double connection, yet to those who can I will Say, who can So tenderly feel for the bereved children as a sister doubly bound to them; by consanguinity, and adoption? Loveing them for the affection borne to a Dear Departed Sister whose voice from the Tomb, is, be kind to my dear Children, Supply to them the Mother they have lost. altho I have not much personal knowledge of mr Hellen, from the Love and affection of the whole Family towards him, and the estimable Character he has Sustaind, as Husband, Father Friend, and benefactor—I have felt a sincere pleasure from the communication of the object of his choice, and I Shall not fail to express it to her. as She wished through mrs Buchana to know my mind. I knew her only as a child untill since the death of your Mother. I have been in the habit of corresponding with her, and have received much pleasure, from the Sedate and thoughtfull, the prudent and judicious Specimins, I have had of her judgement and Discretion, and now her mind is more at ease, the brilliancy of your Mothers wit, Stings whilst it Sparkles.
Matrimony is much in fashion here. Hannah Smith, who has grown up into notice Since you left us—is engaged to mr Pickman of Salem, Son to the Hon’ble mr Pickman, who was in Senate with my Son, and well known to him the young gentleman, has an agreable person, polite and affable manners a well informd mind, and a fair and honorable Character. It is a good Match for her, and will I hope, dispell the gloom which threatned a Melancholy upon the Death of william, to whom she was most tenderly attached—
The next in order is Charlot Welch addrest by a mr Baily a Member of the legislature, and by profession a Lawyer—in good practise, and with a comfortable Property a widower of 35 without Children, a sensible well informd gentleman from Wiscasset—
I am happy in having it in my power to write you Some cheering intelligence. we have witnessed enough of the vissisitudes of Life, to make us Sensible of its changes, and in this respect, all things come alike to all. your dear sons are well and happy under the care, and protection of their uncle and Aunt Peabody—but a Father and a Mother—may be too long absent from their Children: Parents cannot forget their Children, but may not the Children, upon whose youthfull minds impressions are deeply engraven, by long absence feel less Sensibly the Stamp?
there is much due to our country and much to our Families—Should an other year elapse without your return,— new obsticals may again arrise—and prevent what I Still flatter myself you earnestly desire; that of Seeing again / your only Surviveing and / affectionate Mother
Abigail Adams